Citation Nr: 1809805	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disorder (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran completed an honorable career in the U.S. Army, serving on active duty from March 1970 to February 1972, and from June 1975 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded this case in December 2015 for further development. 

The Veteran testified at a hearing before the undersigned in April 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded again for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new medical opinion is warranted regarding the issue of direct service connection.  In the February 2016 opinion, the examiner found against a relationship between the Veteran's sleep apnea and his active service because sleep apnea was not diagnosed during service.  While the record does not show a diagnosis of sleep apnea until July 2012, the Veteran has stated that he would wake up from snoring during service.  See Hearing Transcript.  A January 2011 letter from his former wife, who was married to him during most of his period of active service, states that she noticed he would stop breathing during sleep.  The son of the Veteran's former spouse wrote in a March 2016 statement that he remembered the Veteran snoring loudly when living with him during his active service period.  The Veteran underwent surgical repair of a deviated nasal septum in September 2012, the record of which includes a finding of chronic nasal obstruction.  The Veteran stated at the hearing that the surgery was performed to help alleviate his snoring.  

In light of this evidence, an opinion is required that addresses the likelihood that the Veteran's sleep apnea may have been present since service notwithstanding the absence of a diagnosis until July 2012. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a new medical opinion addressing direct service connection from the VA examiner who provided the February 2016 opinion, as specified below.  If that examiner is not available, or cannot render an opinion within a reasonable time frame, the opinion may be provided by a different medical professional.  

The examiner must render an opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran's sleep apnea is related to active service.  

In rendering the opinion, the examiner must specifically discuss the likelihood that the Veteran's sleep apnea has been present since service notwithstanding the absence of a diagnosis until July 2012.  In this regard, testimony from the Veteran, his former spouse, and the son of his former spouse reflects that during service he would snore in his sleep; his former spouse states that she observed that he would sometimes stop breathing.  In September 2012, the Veteran underwent surgery to repair a deviated nasal septum.  The post-operative diagnosis included chronic nasal obstruction.  The Veteran stated in his hearing testimony that the surgery was performed to "open up the airway" to help alleviate his snoring.  In light of this evidence, and based on any medical knowledge regarding the typical development and progression of sleep apnea, the examiner should consider whether the Veteran incurred sleep apnea during his twenty years of active service that went undiagnosed until 2012. 

A complete explanation must be provided in support of the conclusion reached.  

2. Then, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


